274 F.2d 832
PLAZA COURT BROADCASTING COMPANYv.Lemuel WANAMAKER et al.PUBLIC BROADCASTING SERVICE, INC.,v.Lemuel WANAMAKER et al.OIL CAPITOL SALE CORPORATIONv.Lemuel WANAMAKER et al.
Nos. 6195-6197.
United States Court of Appeals Tenth Circuit.
Jan. 8, 1960.

Appeals from the United States District Court for the Western District of Oklahoma.
Milsten, Milsten & Morehead, Tulsa, Okl., and Kenneth Wells Parkinson, Washington, D.C., for appellants.
William Bishop, Seminole, Okl., and J. P. Tonkoff, Yakima, Wash., for appellees.
Before BRATTON, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Appeals dismissed for lack of final Judgment.